Citation Nr: 0001074	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  95-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for excision, basal 
cell carcinomas of the face, neck, and arm, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for a synovial tear, 
right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as 10 percent disabling 
as of August 1, 1995.

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability, prior to August 1, 1995.

5.  Entitlement to an increased (compensable) evaluation for 
anxiety reaction, prior to May 27, 1998.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945, and from April 1947 to March 1966.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1994 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the disability 
rating for basal cell carcinoma was increased from 
noncompensable to 10 percent, effective as of May 4, 1993; 
and whereby compensable evaluations for right knee, anxiety, 
and bilateral hearing loss disabilities were denied.  In a 
Hearing Officer's decision rendered in March 1996, the 
disability evaluations assigned for basal cell carcinomas and 
bilateral hearing loss disability were increased to 30 
percent and 10 percent, respectively.  In a rating decision 
promulgated later in March 1996, the RO 

assigned an effective date of May 4, 1993, for the award of 
the increased rating for basal cell carcinomas, and an 
effective date of August 1, 1995, for the award of the 
increased rating for bilateral hearing loss disability.

By means of a Remand dated in October 1997, the Board sought 
additional development of the medical record.  In a November 
1998 rating action, the RO increased the rating for anxiety 
reaction to 50 percent, effective as of May 27, 1998; 
increased the rating for the right knee synovial tear to 10 
percent, effective as of December 6, 1993, the date of 
receipt of the veteran's claim for an increased rating for 
that disorder; confirmed and continued the 30 percent rating 
in effect for basal cell carcinomas; and confirmed and 
continued the 10 percent and noncompensable ratings in effect 
for bilateral hearing loss disability in effect as of, and 
prior to, August 1, 1995, respectively.  In a rating action 
issued subsequently in November 1998, the RO found that a 50 
percent rating for basal cell carcinomas, effective as of May 
4, 1993, was appropriate in accordance with 38 C.F.R. 
§ 3.105(a).

Following the RO's November 1998 rating action wherein the 
veteran's anxiety reaction was deemed to be 50 percent 
disabling, as of May 27, 1998, the veteran advised VA that "I 
accept the rating of my anxiety reaction."  It is clear from 
this statement, and the context in which it was made, that he 
is satisfied with the 50 percent rating currently in effect.  
However, the assignment of that rating is not a full grant of 
benefits sought; to the contrary, the question of entitlement 
to a compensable evaluation for anxiety reaction prior to May 
27, 1998, remains unresolved.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board will therefore construe the 
veteran's statement in the narrowest possible light; that is, 
it finds that he "accepts" the current 50 percent rating, but 
is still unsatisfied with the noncompensable evaluation that 
is still in effect prior to May 27, 1998.  The Board will 
therefore address that issue in the decision rendered herein.

In its Remand decision of October 1997, the Board noted that 
certain issues that had been raised by the veteran, or on his 
behalf, had not been addressed.  Many of these issues were 
thereafter adjudicated by the RO, but were not developed for 
appellate 

review; these matters are accordingly not before the Board at 
this time.  See 38 C.F.R. § 20.200 (1999).  However, in its 
Remand the Board also pointed out that the veteran had 
indicated disagreement with certain rating decisions rendered 
in 1966 and 1967, alleging that he had not received notice of 
these adverse actions.  A review of the record does not 
indicate that these concerns have been considered by the RO; 
this matter is accordingly again referred to the RO for 
action as appropriate.

In February 1999, the RO found insufficient evidence to 
justify further consideration for an extraschedular rating 
under the provisions of  38 C.F.R. § 3.321.  No disagreement 
has been expressed, and after having reviewed the records, 
the Board finds no basis for further action on this mater.

A personal hearing was held before the undersigned Member of 
the Board, sitting in New Orleans, in November 1996.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for excision, basal 
cell carcinomas of the face, neck, and arm.

3.  A synovial tear of the right knee is productive of no 
more than slight impairment.

4.  As of August 1, 1995, bilateral hearing loss disability 
has been manifested by average pure tone thresholds of 53 
decibels in the right ear and 58 decibels in the left ear, 
and by speech recognition of 84 percent, bilaterally.

5.  Prior to August 1, 1995, bilateral hearing loss 
disability was manifested by average pure tone thresholds of 
55 decibels in the right ear and 59 decibels in the left ear, 
and by speech recognition of 92 percent in the right ear and 
88 percent in the left ear.

6.  Prior to May 27, 1998, anxiety reaction was manifested 
primarily by symptoms resulting in mild industrial 
impairment.

7.  Prior to May 27, 1998, anxiety reaction was not 
manifested by symptoms such as intermittent inability to 
perform occupational tasks, suspiciousness, panic attacks, or 
memory loss that would have resulted in definite industrial 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for excision, basal 
cell carcinomas of the face, neck, and arm, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.20, 
4.118, Diagnostic Codes 7800, 7806, 7818 (1999).

2.  The criteria for an increased rating for a synovial tear, 
right knee, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1999).

3.  The criteria for an increased rating for bilateral 
hearing loss disability, as of August 1, 1995, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.85, 
4.86, Diagnostic Code 6100 (1999).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss disability, prior to August 1, 1995, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (effective as of 
June 10, 1999); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6101 (effective prior to June 10, 1999).

5.   The criteria for a 10 percent rating, but no greater 
than 10 percent, for anxiety reaction, prior to May 27, 1998, 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§ 4. 130, Diagnostic Code 9413 (effective as of November 7, 
1996); 38 C.F.R. Part 4, § 4. 132, Diagnostic Code 9413 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.)  He has not 
alleged the existence of any records of probative value that 
may be obtained, and which are not already associated with 
his claims folder.  The Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.  

I.  Entitlement to an Increased Rating for Excision, Basal 
Cell Carcinomas
 of the Face, Neck, and Arm

Service connection for a disability characterized as 
excision, basal cell carcinoma, left temple, left parotid, 
left innercanthus, was granted by the New Orleans RO in an 
August 1966 rating decision following review of evidence that 
included the veteran's service medical records and the report 
of a July 1966 VA medical examination.  The RO found that his 
service medical records indicated that he had various lesions 
and basal cell carcinomas excised during his active service, 
and that scars resulting therefrom, along with various 
lesions and basal cell carcinomas that had not been excised, 
were identified on VA examination.  The noncompensable 
evaluation assigned for this disorder at that time remained 
in effect until the current adjudication process; as 
indicated above, this disorder, now classified as excision, 
basal cell carcinomas of the face, neck, and arm, is 
currently deemed to be 50 percent disabling.

The veteran contends, in essence, that this 50 percent rating 
does not accurately reflect the severity of his basal cell 
carcinomas, and that a higher rating should be 
assigned.  After a review of the evidence, however, the Board 
finds that his contentions are not supported by the evidence, 
and that his claim for an increased rating for this disorder 
fails.

The severity of malignant skin growths is ascertained, for VA 
rating purposes, by application of criteria set forth in VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 
4, § 4.118 (1999).  In particular, the Schedule stipulates 
that malignant skin growths are rated as to the extent of 
constitutional symptoms and physical impairment resulting 
from scars, disfigurement and the like; see Diagnostic Code 
7818.  The Schedule specifically provides that malignant skin 
growths are to be rated as analogous to eczema, the criteria 
for which are set forth in Diagnostic Code 7806.  Under 
Diagnostic Code 7806, 50 percent is the highest rating that 
can be assigned, and contemplates the presence of ulceration, 
extensive exfoliation or crusting, along with systemic or 
nervous manifestations, or the presence of symptoms that are 
exceptionally repugnant.  In addition, the Board notes that, 
while a rating can also be assigned under Diagnostic Code 
7800, which pertains to disfiguring scars of the head, face 
or neck, 50 percent is likewise the highest rating that can 
be assigned, and contemplates complete or exceptionally 
repugnant deformity of one side of the face, or marked or 
repugnant bilateral disfigurement.

The Schedule also stipulates that total disability ratings 
may be assigned without reference to VA's Central Office (see 
38 C.F.R. § 3.321(b)(1)) in the most severe cases of 
pemphigus and dermatitis exfoliativa with constitutional 
symptoms.  While the veteran's basal cell carcinomas could be 
deemed analogous of such disorders, the Board is unable to 
conclude based on the medical evidence, to include 
unretouched photographs taken in March 1998 in conjunction 
with a VA examination, that there is evidence demonstrating 
that this disorder constitutes a "most severe case," such 
that a 100 percent disability rating would be appropriate.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for excision, basal cell carcinomas 
of the face, neck, and arm.  That claim, accordingly, must be 
denied.

II.  Entitlement to an Increased Rating for a Synovial Tear, 
Right Knee

Service connection for a synovial tear of the right knee was 
granted by the New Orleans RO in an August 1966 rating 
decision, following review of evidence that included the 
veteran's service medical records and the report of a July 
1966 VA examination.  The RO found that the service records 
showed that the veteran had been accorded treatment during 
service for right knee complaints, and that on VA examination 
there was right knee tenderness and pain, along with popping 
on flexion and extension.  A noncompensable evaluation was 
assigned, and remained in effect until the current 
adjudicatory process, during which, as discussed above, a 10 
percent rating was assigned as of December 6, 1993, the date 
of receipt of the veteran's claim for compensation.

The veteran has contended, essentially, that his right knee 
disorder is of such severity as to warrant assignment of a 
rating greater than 10 percent.  After a review of the 
record, however, the Board finds that his contentions in this 
regard are not supported by the evidence, and that this claim 
fails.

The severity of a right knee synovial tear is evaluated, for 
VA rating purposes, by application of diagnostic criteria set 
forth in Diagnostic Code 5257 of the Schedule.  Under these 
criteria, the 10 percent rating in effect contemplates 
recurrent subluxation or lateral instability that is 
productive of slight impairment.  A rating greater than 10 
percent (that is, a 20 percent rating) is appropriate for 
recurrent subluxation or lateral instability that is 
productive of moderate instability.

The Board finds that the criteria for an increased rating are 
not satisfied.  The report of the most recent VA examination 
of the veteran's right knee, conducted in March 1998, shows 
that he complained of constant right knee pain, with frequent 
flare-ups.  On examination, right knee range of motion 
extended from -5 degrees extension to 108 degrees flexion, as 
compared to full or normal range of motion of 0 (zero) to 140 
degrees.  Flexion was accomplished with pain, and it was 
noted that the right 
knee was "slightly" unstable, with looseness of the medial 
and lateral ligaments with a total side to side mobility of 
11 to 12 degrees.  Diagnoses included unstable right knee 
compatible with ligament relaxation or tear.  The report of a 
prior VA orthopedic examination, conducted in October 1995, 
indicates that he had voluntary muscle guarding of the right 
knee joint, but that right knee motion appeared to be "good," 
and that "[n]o other abnormalities were noted."

It is important to note that, while the March 1998 
examination report indicates that the veteran's right knee 
was unstable, such instability was deemed only slight in 
degree.  It must also be noted that right knee motion, as 
shown on examination, was not significantly impaired; under 
the Schedule, such limited motion would be deemed 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 (1999).  

The Board further notes that the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court) has held that functional 
impairment is to be considered in determining the degree of 
severity of a service-connected orthopedic disorder.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 (1999).  With regards to the veteran's right 
knee synovial tear, the Board finds that the current 10 
percent rating sufficiently reflects the level of impairment 
resulting from this disability.  Inasmuch as regulations 
require that functional impairment be demonstrated by 
adequate pathology, the Board must again point out that right 
knee range of motion, albeit painful, was only minimally 
limited, and that the degree of instability was characterized 
by the examiner as only "slight."

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for a right knee synovial tear.  His 
claim, accordingly, fails.


III.  Entitlement to Increased and Compensable Ratings
 for Bilateral Hearing Loss Disability

Service connection for bilateral hearing loss disability was 
granted by the New Orleans RO in November 1969, again 
following review of evidence that included the veteran's 
service medical records, along with the report of an October 
1969 VA audiometric examination.  The RO assigned a 
noncompensable rating, based on the degree of impairment 
demonstrated on the VA examination report.  That rating 
remained in effect until a hearing officer, during the course 
of this adjudicatory process, increased the rating for this 
disability to 10 percent, effective as of August 1, 1995.  

As discussed above, disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
Schedule.  Evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels, from level I for essentially 
normal acuity through XI for profound deafness.  38 C.F.R. § 
4.85, Part 4 (1999), Diagnostic Code 6100.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The Court has held 
that, for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, with 
regard to the veteran's claim for a rating greater than 10 
percent as of August 1, 1995, the Board will evaluate the 

veteran's symptomatology pursuant to both the criteria in 
effect prior to June 10, 1999, and the criteria in effect 
subsequent to that date, to determine which may be more 
favorable to the veteran.  The change in criteria is not for 
application with regard to the veteran's claim for a 
compensable evaluation for bilateral hearing loss disability, 
inasmuch as that claim pertains solely to the disability 
rating that would have been appropriate before August 1, 1995 
- that is, prior to the change in regulation.  

The Board also notes that, although the RO has not apprised 
the veteran of the change in regulations with regard to the 
evaluation of his service-connected hearing loss disability, 
those changes are not substantive as they pertain to his 
claim.  The Board accordingly finds that the RO's failure to 
furnish him with notice of those changes, and to apply them 
to his claim, is not prejudicial.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).


A.  Entitlement to an Increased Rating for Bilateral Hearing 
Loss Disability, Evaluated as 10 percent Disabling as of 
August 1, 1995

The report of the most recent clinical evaluation by VA of 
the veteran's hearing acuity, conducted in April 1998, shows 
that right ear hearing was manifested by pure tone thresholds 
of 15, 55, 70 and 70 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively, for an average pure tone threshold of 53 
decibels.  It also shows that hearing in the left ear was 
manifested by pure tone thresholds of 30, 45, 75 and 80 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
for an average pure tone threshold of 58 decibels.  Speech 
recognition was 84 percent in each ear.

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is assigned Level 
II, while his left ear hearing loss disability is assigned 
Level III.  38 C.F.R. § 4.85, Table VI (1999); see 38 C.F.R. 
§ 4.86 (1999).  This degree of bilateral hearing loss 
disability, as determined by the Schedule as set forth at 
38 C.F.R. § 4.85, Table VII (1999), does not warrant the 
assignment of a 

rating greater than the 10 percent evaluation currently in 
effect.  38 C.F.R. § 4.85; Diagnostic Code 6100 (1999).  In 
addition, the Board notes that the criteria set forth in 
38 C.F.R. § 4.86, which became effective as of June 10, 1999, 
are not satisfied in this case, and those criteria, which 
pertain to exceptional patterns of hearing impairment, are 
not for application.

Similarly, under the criteria in effect prior to June 10, 
1999, the degree of hearing loss is assigned Level II for the 
right ear and Level III for the left ear.  38 C.F.R. § 4.87, 
Table VI (1998).  As with the current criteria, this degree 
of bilateral hearing loss disability does not warrant the 
assignment of an increased rating.  38 C.F.R. § 4.87; 
Diagnostic Code 6101 (1998).  

The veteran was also accorded a VA examination in October 
1995, or approximately two months subsequent to the effective 
date of the increased rating.  The report of this examination 
shows that right ear hearing was manifested by pure tone 
thresholds of 25, 55, 70 and 75 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively, for an average pure tone 
threshold of 56 decibels.  Right ear speech recognition was 
80 percent.  It also shows that hearing in the left ear was 
manifested by pure tone thresholds of 30, 40, and 90 decibels 
at 1000, 2000, and 4000 hertz, respectively; it does not, 
however, show that any pure tone threshold was reported at 
3000 hertz.  Based on the three reported frequencies, left 
ear average pure tone threshold was 53 decibels.  Left ear 
speech recognition was 72 percent.  Under the criteria that 
are currently in effect, and under those that were in effect 
prior to June 10, 1999, the veteran's right ear hearing loss 
disability is assigned Level IV, while his left ear hearing 
loss disability is assigned Level V.  This degree of 
bilateral hearing loss warrants the assignment of a 10 
percent rating, or, in other words, the assignment of the 
rating that is currently in effect.

The Board must point out that the Court has held that the 
assignment of disability ratings for hearing impairment is 
derived by mechanical application of the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  In this 
case, the numeric designations, as 

shown on the reports of both the April 1998 and October 1995 
VA audiometric examinations, do not produce a disability 
evaluation that would warrant the assignment of a rating 
greater than 10 percent.  The Board therefore finds that the 
preponderance of the evidence is against the veteran's claim 
for a rating greater than 10 percent for bilateral hearing 
loss disability, as of August 1, 1995.

B.  Entitlement to an Increased (Compensable) Evaluation for 
Bilateral Hearing Loss Disability, Prior to August 1, 1995

The report of a VA audiometric examination conducted in July 
1994, which was the examination conducted most immediately 
prior to August 1, 1995, shows that right ear hearing was 
manifested by pure tone thresholds of 20, 55, 70 and 75 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
for an average pure tone threshold of 55 decibels.  Right ear 
speech recognition was 92 percent.  It also shows that 
hearing in the left ear was manifested by pure tone 
thresholds of 250, 40, 80 and 90 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively, for an average pure tone 
threshold of 59 decibels.  Speech recognition in the left ear 
was 88 percent.

Under the criteria that were in effect prior to August 1, 
1995, the veteran's right ear hearing loss disability is 
assigned Level I, while his left ear hearing loss disability 
is assigned Level III.  38 C.F.R. § 4.85, Table VI.  This 
degree of bilateral hearing loss disability does not warrant 
the assignment of a compensable evaluation.  38 C.F.R. 
§ 4.85; Diagnostic Code 6100 (in effect prior to June 10, 
1999).  As noted above, the assignment of disability ratings 
for hearing impairment is derived by mechanical application 
of the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, supra.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
bilateral hearing loss disability prior to August 1, 1995.


IV.  Entitlement to an Increased (Compensable) Evaluation for 
Anxiety Reaction, Prior to May 27, 1998.

During the pendency of this appeal, and prior to the May 27, 
1998, effective date for the award of a 50 percent rating for 
anxiety reaction, the regulations and diagnostic criteria 
that pertain to the assessment of service-connected mental 
disorders were amended.  The procedures enunciated by the 
Court in Karnas, supra, whereby the more favorable 
regulations and criteria are to be utilized on the claimant's 
behalf, are accordingly for application. 

Prior to November 7, 1996, the noncompensable evaluation that 
had been in effect for the veteran's mental disorder was 
appropriate for neurotic symptoms that might somewhat 
adversely affect relationships with others but that did not 
cause impairment of working ability.  A 10 percent rating 
would have been appropriate under the criteria that had been 
in effect prior to November 7, 1996, for symptoms productive 
of mild social and industrial impairment.  A 30 percent 
rating would have been appropriate for symptoms that would 
have been productive of definite industrial impairment.  See 
Hood v. Brown, 4 Vet. App. 301 (1993).  Under the criteria 
that have been in effect since November 7, 1996, the 
noncompensable evaluation that had been in effect was 
appropriate for a formally-diagnosed mentally condition that 
was not manifested by symptoms that were severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating would 
have been appropriate for occupational and social impairment 
that was due to mild or transient symptoms that decreased 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress; a 10 percent 
rating would also have been appropriate when symptoms were 
controlled by continuous medication.  A 30 percent rating 
would have been appropriate for occupational and social 
impairment that was manifested by an occasional decrease in 
work efficiency and by intermittent periods of inability to 
perform occupational tasks, due to such symptoms as depressed 
mood, anxiety, 

suspiciousness, no more than weekly panic attacks, chronic 
sleep impairment, or mild memory loss.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (subsequently codified at 38 C.F.R. 
§ 4.130).  See Diagnostic Code 9413.

In the instant case, the RO has evaluated the severity of the 
veteran's anxiety reaction under both criteria, and has 
furnished him with notice of both standards.  The Board, 
accordingly, may likewise review his claim under both 
criteria without prejudice to him, and apply the criteria 
that are more favorable.  See Bernard, supra.

The report of the clinical evaluation of the veteran's mental 
status that was conducted most recently prior to May 27, 
1998, is the report of a VA examination dated in October 
1995.  This report shows that he indicated that he was easily 
upset, and that he avoided crowds.  The examiner noted, as an 
objective finding, that the veteran described increased 
anxiety or tension, a tendency to be emotional, and trouble 
controlling his temper.  However, the examiner also noted 
that the veteran was alert, cooperative, and oriented in all 
spheres.  His stream of thought was well connected, and there 
was no indication of psychotic ideation, loosening of 
association or delusions.  The diagnosis was generalized 
anxiety disorder, chronic, mild, with a Global Assessment of 
Functioning (GAF) score of 70 to 80, "considering the fact 
that the patient is retired."

The Board finds that under either criteria a 10 percent 
rating is appropriate.  As discussed above, the criteria that 
were in effect both prior to, and as of, November 7, 1996, 
stipulate that mild impairment warrants a 10 percent rating; 
on examination, the veteran's anxiety was diagnosed as mild 
in severity.  However, having determined that a 10 percent 
rating for anxiety reaction prior to May 27, 1998, is 
appropriate, the Board also finds that a rating greater than 
10 percent is not warranted.  The October 1995 examination 
report does not indicate the presence of any psychiatric 
symptoms other than the veteran's complaints of anxiety, 
tension, crowd avoidance and fear of losing his temper.  It 
does not show that these 

symptoms are productive of definite industrial impairment 
(again, it must be noted that the report indicates a 
diagnosis of mild anxiety disorder), nor does it show the 
presence of the various symptoms, such as an intermittent 
inability to perform occupational tasks, suspiciousness, 
panic attacks, or memory loss, that are identified in the 
revised rating criteria as comprising the impairment 
requisite for a 30 percent rating.

In view of the foregoing, the Board finds that the evidence 
favors the assignment of a 10 percent rating for anxiety 
reaction, prior to May 27, 1998, but that the preponderance 
of the evidence is against the assignment of a rating greater 
than 10 percent for that disability prior to that date.


ORDER

An increased rating for excision, basal cell carcinomas of 
the face, neck, and arm is denied.  An increased rating for a 
synovial tear, right knee, is denied.  An increased rating 
for bilateral hearing loss disability, as of August 1, 1995, 
is denied.  A compensable evaluation for bilateral hearing 
loss disability, prior to August 1, 1995, is denied.  A 10 
percent rating, but no greater than 10 percent, for anxiety 
reaction, prior to May 27, 1998, is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

